Exhibit 10.02




EXECUTION COPY
AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
Dated as of August 31, 2016
AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among EASTMAN CHEMICAL COMPANY, a
Delaware corporation (the “Company”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and CITIBANK, N.A., as agent (the “Agent”) for the
Lenders.
PRELIMINARY STATEMENTS:
(1)    The Company, the Lenders and the Agent have entered into a Second Amended
and Restated Five Year Credit Agreement dated as of October 9, 2014 (as amended
by the amendment thereto dated as of October 9, 2015, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
(2)    Pursuant to Section 2.20 of the Credit Agreement, the Company has
requested that the Termination Date be extended from October 9, 2020 to October
9, 2021.
(3)    The Company and the Required Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:


(a)    Section 1.01 is amended by inserting in the appropriate alphabetical
location the new defined term:
“Bail-In Action” has the meaning specified in Section 9.20.
(b)    Clause (c) of the definition of “Base Rate” in Section 1.01 is amended in
full to read as follows:
(c)    the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) appearing on the
Reuters LIBOR01 page (or on any successor or substitute page of such service) at
approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%;
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
(c)    The definition of “Federal Funds Rate” in Section 1.01 is amended by
deleting the phrase “arranged by Federal funds brokers” and adding a proviso at
the end thereof to read as follows:
; provided that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
(d)    The definition of “Lender Insolvency Event” in Section 1.01 is amended by
deleting the phrase “the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding” and substituting therefor the phrase “the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding or a Bail-In Action”.
(e)    Section 2.21(a)(i) is amended by adding immediately after the word
“provided” following clause (D) thereof the phrase “subject to Section 9.20,”.
(f)    A new Section 9.20 is added to read as follows:





--------------------------------------------------------------------------------

Exhibit 10.02


SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Loan Market Association” means the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





--------------------------------------------------------------------------------

Exhibit 10.02


SECTION 2.Consent to Extension Request. Each Lender so indicating on its
signature page to this Amendment agrees to extend the Termination Date with
respect to its Commitment(s) for a period of one year, expiring October 9, 2021.
This agreement to extend the Termination Date is subject in all respects to the
terms of the Credit Agreement. For the avoidance of doubt, upon satisfaction of
the applicable conditions set forth in Section 3.03 of the Credit Agreement, the
extension of the Termination Date of each Consenting Lender shall be effective
on October 9, 2016.


SECTION 3.Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and the Required
Lenders.


SECTION 4.Representations and Warranties of the Company. The Company represents
and warrants that (i) the representations and warranties contained in Section
4.01 of the Credit Agreement are correct on and as of the date hereof, as though
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (ii) no Default has occurred and is continuing.


SECTION 5.Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.


(b)The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement or any Notes, nor
constitute a waiver of any provision of the Credit Agreement or any Notes.


(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement.
SECTION 6.Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.


SECTION 7.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.


SECTION 8.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.





--------------------------------------------------------------------------------

Exhibit 10.02




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
EASTMAN CHEMICAL COMPANY
By: ____________________________
Name:
Title:
CITIBANK, N.A., as Agent
By: _____________________________
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.02


SIGNATURE PAGE
 
CONSENT to Amendment No. 2 to the Second Amended and Restated Five Year Credit
Agreement dated as of October 9, 2014 of EASTMAN CHEMICAL COMPANY.
    


Name of Lender:


by
_________________________________________
Name:
Title:


by 1 
_________________________________________
Name:
Title:




CONSENT to extension of Termination Date:




Name of Lender:


by
__________________________________________
Name:
Title:


by 2 
__________________________________________
Name:
Title:
























1 For any Lender requiring a second signature line.
2 For any Lender requiring a second signature line.





